Citation Nr: 9934057	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  96-04 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
cold injuries to the feet and hands.  

2.  Entitlement to an increased evaluation for ventral 
hernia, currently evaluated as 20 percent disabling.

3.  Entitlement to service connection for perforation of the 
left eardrum.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
September 1952.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in July 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, for additional development.  The case is 
now before the Board for final appellate consideration.


REMAND

The veteran contends that ever since incurring cold injuries 
while serving in Korea he has suffered shooting pains and 
burning sensations during cold weather in his forearms, 
wrists, fingers, lower legs, ankles, and feet. According to 
the report from the veteran's March 1995 VA examination, an 
examiner diagnosed degenerative arthritis of the right knee 
and a history of cold exposure, with continued shooting pain 
in the lower legs and feet.  

In light of VA medical records showing that the veteran was 
currently diagnosed with multiple non-service-connected 
disabilities, inducing diabetes mellitus of recent onset, 
osteoarthritis, and possible psoriatic arthritis, in July 
1997 the Board concluded that it was not apparent which of 
the veteran's symptoms were attributable to his service-
connected inservice cold injuries versus the non-service-
connected conditions.  Further, the Board noted that in a 
January 1997 informal hearing presentation the veteran's 
representative argued that the March 1995 VA examination 
resulted in ambiguity concerning whether the veteran's 
degenerative arthritis was etiologically related to his 
inservice cold injuries.  Accordingly, the Board remanded the 
veteran's claim for additional development.  

After review of the development conducted pursuant to the 
Board's July 1997 remand, the Board concludes that additional 
development is required.  The Board acknowledges that the 
veteran was afforded a VA Compensation and Pension (C&P) 
rheumatologic examination in October 1997, and a VA C&P 
neurological examination in January 1998.  However, according 
to the October 1997 C&P report, the veteran's medical records 
were not available to the examiner for perusal in any 
practical or constructive manner.  The  January 1998 C&P 
report does not indicate that the examiner reviewed any of 
the veteran's medical records, including the October 1997 C&P 
report which requested the neurological examination.  

In addition, a review of the October 1997 and January 1998 VA 
C&P examination reports leads to a conclusion that these 
reports fail to provide clear answers to certain questions 
posed in the July 1997 remand, or clearly explain that it was 
not possible to answer such questions.  The remand requested 
that a VA examiner address the etiology of the veteran's 
osteoarthritis and provide an opinion as to whether it was a 
manifestation of the veteran's service-connected residuals of 
cold injuries to the feet and hands.  The examiner was also 
specifically requested to differentiate symptoms associated 
with the veteran's osteoarthritis and diabetes mellitus from 
those associated with his service-connected cold injury 
residuals of the hands and feet.  Finally, the examiner was 
specifically requested to address whether the veteran 
exhibited localized erythema, swelling, or cold-induced 
neurological manifestations consistent with such injuries. 

In a September 1999 informal hearing presentation submitted 
on the veteran's behalf, the veteran voiced disagreement with 
a July 1999 rating decision denying service connection for 
tinnitus and perforation of the left eardrum.  Also in the 
September 1999 informal hearing presentation, the veteran 
requested a remand for the issue of an increased evaluation 
for ventral hernia.  Review of the veteran's claims file 
indicates that the veteran was denied an increased evaluation 
for a ventral hernia by a June 1997 rating decision.  With a 
VA Form 9, received by the RO in December 1997, the veteran 
stated that he wished to appeal the evaluation for his 
service-connected ventral hernia.  The Board finds that this 
correspondence constitutes a timely notice of disagreement 
with the June 1997 denial of an increased evaluation for 
ventral hernia.

The RO has not issued a statement of the case or supplemental 
statement of the case which addresses the issues of 
entitlement to service connection for tinnitus and 
perforation of the left eardrum, and an increased evaluation 
for a ventral hernia.  Therefore, the Board finds that a 
remand for this action is necessary.  See 38 C.F.R. §§ 19.9, 
20.200, 20.201 (1999); see also Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Archbold v. Brown, 9 Vet. App. 124 (1996).

In light of the above, and in order to give the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development is necessary.

Accordingly, this case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to undergo a VA examination, conducted by 
an appropriate specialist, to determine 
the current severity of his service-
connected residuals of cold injuries to 
the hands and feet. All indicated studies 
should be performed and all findings 
should be set forth in detail. The claims 
file and a copy of this REMAND must be 
made available to the examiner prior to 
the requested examination.  The examiner 
is requested to indicate in his/her 
report that review of all three volumes 
of the claims folder, including the 
October 1997 and January 1998 VA reports, 
VA medical records showing treatment for 
osteoarthritis and diabetes mellitus, and 
the information contained in this remand 
was conducted.  The examiner is requested 
to review the claims folder and provide 
an opinion concerning the etiology the 
veteran's osteoarthritis, including 
whether it is a manifestation of the 
veteran's service-connected residuals of 
cold injuries to the feet and hands.  The 
examiner is specifically requested to 
differentiate symptoms associated with 
the veteran's osteoarthritis and diabetes 
mellitus from those associated with his 
service-connected cold injury residuals 
of the hands and feet.  With respect to 
the symptomatology associated with the 
cold injury residuals, the examiner is 
specifically requested to address whether 
the veteran exhibits localized erythema, 
swelling, or cold-induced neurological 
manifestations consistent with such 
injuries.  The absence of such symptoms 
or manifestations should be so noted.  
The rationale for any opinion expressed 
should be fully explained.

2. The RO should review the medical 
opinion resulting from the above-
requested development and assess 
compliance with the above instructions.  
If the RO determines that the examiner 
did not adequately address the 
instructions contained in this REMAND, 
including the requirement that the 
veteran's complete medical history be 
reviewed by the examining physician, the 
report should be returned to the examiner 
for corrective action.

3.  Then, after undertaking any further 
indicated development, the RO should 
readjudicate the issue of entitlement to 
a compensable rating for service- 
connected residuals of cold injuries to 
the hands and feet.  If the benefit 
sought is not granted, where a timely 
notice of disagreement is of record, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

4.  The RO must issue the veteran an 
appropriate statement of the case or 
supplemental statement of the case 
concerning the claims for entitlement to 
service connection for tinnitus and 
perforation of the left eardrum, and an 
increased evaluation for a ventral 
hernia, and give him an opportunity to 
submit additional evidence and/or 
argument in response and to perfect a 
timely appeal concerning these claims.


The purpose of the REMAND is to obtain additional 
development, and to afford the veteran every due process 
consideration.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

